Title: From Benjamin Franklin to William Franklin, [27 September 1766]
From: 
To: 


[September 27th, 1766]
I have mentioned the Ilinois affair to Lord Shelburne. His Lordship had read your plan for establishing a colony there, recommended by Sir William Johnson, and said it appeared to him a reasonable scheme, but he found it did not quadrate with the sentiments of people here;
   *I fancy, but am not certain, that his Lordship meant Lord Hillsborough, who, I am told, is not favorable to new settlements.
 that their objections to it were, the distance, which would make it of little use to this country, as the expense on the carriage of goods would oblige the people to manufacture for themselves; that it would for the same reason be difficult both to defend it and to govern it; that it might lay the foundation of a power in the heart of America, which in time might be troublesome to the other colonies, and prejudicial to our government over them; and that people were wanted both here and in the already settled colonies, so that none could be spared for a new colony. These arguments, he said, did not appear to him of much weight, and I endeavoured by others to invalidate them entirely. But his Lordship did not declare whether he would or would not promote the undertaking; and we are to talk further upon it.
I communicated to him two letters of Mr. Croghan’s, with his journal, and one or two of yours on that subject, which he said he would read and consider; and I left with him one of Evans’s maps of the middle colonies, in the small-scale part of which I had marked with a wash of red ink the whole country included in your boundaries. His Lordship remarked, that this would coincide with General Lyman’s project, and that they might be united.
